IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of               :               No. 104 DB 2022 (No. 58 RST 2022)
                               :
EMILY SARAH BELL               :               Attorney Registration No. 209611
                               :
PETITION FOR REINSTATEMENT     :
FROM ADMINISTRATIVE SUSPENSION :               (Philadelphia)




                                       ORDER


PER CURIAM


       AND NOW, this 29th day of December, 2022, the Report and Recommendation of

Disciplinary Board Member dated December 19, 2022, is approved and it is ORDERED

that EMILY SARAH BELL, who has been on Administrative Suspension, has

demonstrated that she has the moral qualifications, competency and learning in law

required for admission to practice in the Commonwealth, shall be and is, hereby

reinstated to active status as a member of the Bar of this Commonwealth. The expenses

incurred by the Board in the investigation and processing of this matter shall be paid by

the Petitioner.